Case: 1:19-cv-05392 Document #: 69-17 Filed: 12/04/20 Page 1 of 2 PageID #:888




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



                                                 )
  CHANDRA V. BROWN-DAVIS, et al.,                )
  on behalf of themselves and all others         )
  similarly situated,                            )
                                                 )     &DVH1RíFYí
                                     Plaintiffs, )
                                                 )     Hon. Charles R. Norgle
         v.                                      )
                                                 )
  WALGREEN CO.; et al.                           )
                                                 )
                                   Defendants. )


      DECLARATION OF SIOBHAN E. FANNIN IN SUPPORT OF PLAINTIFFS’
                 MOTION FOR CLASS CERTIFICATION

        I, Siobhan E. Fannin, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

 that the following is true and correct:

        1.      I am one of the named Plaintiffs in the above-captioned action.

        2.      I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.

 I have personal knowledge of the matters stated herein and, if called upon, I could and would

 competently testify thereto.

        3.      I have been employed by defendant Walgreen, Co. (“Walgreen”) from

 approximately 2001 until the present, and I am a participant in the Walgreen Profit-Sharing

 Retirement Plan (the “Plan”). During the proposed Class Period, I invested in the Northern

 Trust Focus 2045 Fund.

        4.      I understand this case is a class action lawsuit on behalf of participants in the

 Plan against Walgreen and other defendants to recover losses caused by Defendants’ breaches

 of fiduciary duty. I understand that the proposed class is defined as follows:


                                                1
Case: 1:19-cv-05392 Document #: 69-17 Filed: 12/04/20 Page 2 of 2 PageID #:889



         All participants and beneficiaries of the Plan who invested in any of the
         following Northern Trust Focus Target Retirement Trusts (collectively, the
         “Challenged Funds”) from January 1, 2014 through the date of judgment
         (the “Class Period”), excluding the Walgreen Defendants, any of their
         directors, and any officers or employees of the Walgreen Defendants with
         responsibility for the Plan’s investment or administrative functions:

                         Northern Trust Focus 2020 Fund,
                         Northern Trust Focus 2025 Fund,
                         Northern Trust Focus 2030 Fund,
                         Northern Trust Focus 2035 Fund,
                         Northern Trust Focus 2040 Fund,
                         Northern Trust Focus 2045 Fund,
                         Northern Trust Focus 2050 Fund,
                         Northern Trust Focus 2055 Fund.

         5.      I understand that in the event of any recovery in this case, recovery will be

 divided among Plan participants based on losses to their Plan accounts as ordered by the Court.

         6.      I have actively participated in this action to date. Among other things, I

 reviewed the allegations in the Complaint and provided information to my counsel; preserved

 relevant documents and provided documents to counsel; and communicated with my counsel

 in order to stay informed about the case.

         7.      I am willing to undertake the responsibilities required of me as a class

 representative, including producing documents, being deposed, participating in any mediations

 and testifying at trial, if necessary.

         8.      In the event that I am appointed as a class representative, I will represent the

 interests of the other class members as I would my own. I recognize and accept that any

 resolution of the lawsuit, such as by settlement or dismissal, is subject to court approval and

 will be in the best interests of the class as a whole. I have no known conflicts of interest with

 other Plan participants.

         I declare under penalty of perjury that the foregoing is true and correct.

 DATED: December 3, 2020.

                                                       ______________________________
                                                       Siobhan E. Fannin (Dec 3, 2020 14:56 CST)

                                                        Siobhan E. Fannin

                                                 2
